Gilbert, J.
1. As an abstract principle of law, it was error to reject certain voluntary deeds, which had been recorded. But the error was harmless, since the record of a voluntary deed is not notice to an innocent third person who acquires for a valuable consideration a contract lien against the property. Actual notice is required by law, in order to give priority to a voluntary deed. Fleming v. Townsend, 6 Ga. 104 (50 Am. D. 318); Fowler v. Waldrip, 10 Ga. 350; Finch v. Woods, 113 Ga. 996 (39 S. E. 418) ; Civil Code (1910), § 4198.
2. Under the facts of this case, the court did not err in directing a.verdict for the plaintiff.

Judgment affirnied.


All the Justices concur.